Citation Nr: 0522753	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned in December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming service connection for PTSD that he 
believes was caused by stressful events that occurred while 
he was in service in the Republic of Vietnam.  A review of 
the veteran's personnel records shows that he served as a 
light vehicle driver and was assigned to the 666th 
Transportation Company.  These records show that he 
participated in one campaign.  He testified that his PTSD is 
the result of an event that occurred between October and 
December 1967, while he was stationed in Vietnam.  Prior to 
his testimony, he had not given sufficient detail of these 
events for verification to be attempted.  He has, however, 
been diagnosed by a VA physician as having PTSD.  Under these 
circumstances, additional development is believed to be 
warranted.  

The case is remanded for the following:

1.	Obtain the veteran's medical records 
from the VA Medical Center in Pittsburgh 
for psychiatric treatment received since 
December 2003.

2.	Request that the U. S. Armed Services 
Center for Unit Records Research (CURR) 
provide unit records for the 666th 
Transportation Company from October to 
December 1967.

3.	If, and only if, the RO verifies the 
presence of an inservice stressor, a VA 
examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiner that only a stressor(s) which 
has been verified may be used as a basis 
for a diagnosis of PTSD.  If the 
diagnosis of post-traumatic stress 
disorder is appropriate, the examiner 
should specify whether each stressor 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder.  A complete rational of any 
opinion expressed should be included in 
the examination report.

4.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


